Citation Nr: 1242535	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  He died in February 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  The Board remanded the instant claim in May 2011 and May 2012 for further development.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in February 2008 from probable myocardial infarction.  

2.  At the time of the Veteran's death, service connection had been established for chronic obstructive pulmonary disorder (COPD), rated as 60 percent; hearing loss, rated as 20 percent; and tinnitus, rated as 10 percent.  A total rating based upon individual unemployability (TDIU) was granted effective from December 2003.  

3.  The competent and credible evidence fails to demonstrate that the cause of death listed on the Veteran's death certificate was incurred in or related to his military service, or that a service-connected disability caused or substantially or materially contributed to the Veteran's death.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant was notified in a March 2008 of what was partially necessary to support a DIC claim.  However, sufficient notice of the VCAA pursuant to Hupp was not provided.  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, as identified in its May 2011 remand, the Board determined that the appellant was not provided sufficient VCAA duty to notify.  The Board observed that the elements of Hupp had not been met, as the appellant was not informed of the conditions for which the Veteran was service-connected, nor was she informed of the information to substantiate the claim based on conditions not yet service connected.  The RO was directed to issue a letter/notice that corrected these deficiencies.  

A corrective letter was sent to the appellant in July 2011.  This letter identified the Veteran's service-connected disabilities and explained what evidence was necessary to establish a claim pursuant to Hupp.  

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was subsequently readjudicated in a March 2012 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of this case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2011).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  With respect to obtaining a medical opinion, VA obtained such an opinion in October 2009, and provided additional explanation in an August 2011 addendum to the October 2009 medical opinion, indicating that it is less likely as not that the Veteran's COPD contributed substantially and materially to a myocardial infarction said to have caused the Veteran's death and also that it was less likely as not that the Veteran's service-connected COPD was an active process that causally caused the Veteran's death or resulted in debilitating effects and general impairment of health to an extent that it would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  

The appellant was offered the opportunity to set forth her contentions during a Board hearing.  She declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

In those cases, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran died in February 2008.  According to his death certificate, the immediate cause of death was probable myocardial infarction.  The death certificate does not indicate that an autopsy was performed.  At the time of his death, the Veteran was service connected for COPD, rated as 60 percent; bilateral hearing loss, rated as 20 percent; and tinnitus, rated as 10 percent.  A TDIU was granted effective from December 2003.  

It is the appellant's primary contention that the Veteran's cause of death was the result of his service-connected COPD.  She asserted that the Veteran had no problems related to his heart, but he was having problems with his lungs which were getting worse over the years.  

Service treatment records (STRs) do not reflect treatment or diagnoses related to any heart disorder.  The evidence of record does not show that the Veteran had any heart disorder within one year of service discharge.  Put another way, there is no evidence of heart disease or the residuals thereof during the Veteran's active service.  

Post-service evidence does not reflect symptomatology associated with heart disease at any time following separation from service.  Specifically, the Veteran was not diagnosed with any heart disease prior to his death and there is no competent medical evidence linking any heart disorder to service.  

The appellant does not claim that a heart disorder caused the Veteran's death.  She primarily maintains that the Veteran's COPD, for which he was service connected, and for which he had breathing problems, caused him to have a myocardial infarction or at least, was the cause of his death.  

A VA medical opinion was rendered in connection with the etiology of the cause of the Veteran's death in October 2009.  The examiner stated that the cause of death was "probable myocardial infarction."  The history given by the appellant was that on February [redacted], 2008, the Veteran went to take a nap and did not wake up.  The examiner stated that this was a fairly typical presentation for cardiac death.  Additionally, the Veteran had risk factors for heart disease in that he had poorly controlled diabetes, and he was a smoker.  He did have severe COPD, responsive to bronchodilators, and he used Benzonate for cough, and mometasone furoate inhaler, at the time of his death.  A C and P respiratory examination dated in July 2005 reported that the Veteran was dyspneic on exertion within 20 feet, having shortness of breath with minimal effort, and having paroxysmal coughing productive of thick, green sputum.  At that time, he stated that he experienced heavy breathing and paroxysmal coughing in wherein he "almost passed out" as often as twice a week.  There was no listing of actually losing consciousness.  By October 2006, he was clearly better.  On evaluation at that time by Home Oxygen, he was able to walk the equivalent of approximately 1500 feet without desaturations.  His lowest O2 saturation was 92 percent and his highest heart rate was 105.  He appeared to have continued to have done well with his COPD since then, in that he had not needed a new Albuterol rescue inhaler since July 2006.  While he received a routine prescription for two weeks of Bactrim on a yearly basis as a prophylaxis, he had no call-ins to the clinic for acute illness since September 2006.  His lungs sounded good on his last primary care visit in January 2008, and he denied shortness of breath, coughing, and wheezing.  When he called the clinic to ask for a renewal/refill of his Chantix on the day of his death, he did not mention any problem potentially affecting his pulmonary status, and the appellant's letters in connection with the claim did not mention the Veteran having any acute illness on the day of his death.  Under the circumstances, the VA medical examiner indicted that it was his opinion that it was less likely than not that the Veteran's service-connected COPD was a contributory factor in his death.  

Pursuant to the Board's May 2012 remand, the VA examiner that rendered a VA opinion regarding the cause of the Veteran's death in October 2009, submitted an addendum to that opinion.  He indicated that the Veteran's service-connected COPD was less likely as not to have caused or contributed substantially and materially to a myocardial infarction identified as the Veteran's death in February 2008.  He also opined that it was less likely than not that the Veteran's service-connected COPD was an active process that was causally connected to the Veteran's death or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  The examiner also indicated that there was no etiological basis for the Veteran's service-connected tinnitus and impaired hearing leading to his myocardial infarction, which was the cause of his death according to the death certificate.  The examiner's rationale for the opinions cited was essentially the same rationale as set forth in the October 2009 VA medical opinion.  

A review of the record shows that the Veteran's cause of death, probable myocardial infarction, occurred when he went to take a nap and did not wake up.  According to the October 2009 VA medical opinion and August 2011, addendum, this is a fairly typical history for cardiac death.  Although there were no findings or diagnoses related to a cardiac condition in service or anytime thereafter, except at the time of his death, he did, according to the examiner, have poorly controlled diabetes and he was a smoker, both risk factors for heart disease, but neither of which were service-connected or were related to a service-connected disability.  The Board emphasizes the multi-year gap between discharge from active duty service in 1975 and the first indications of myocardial infarction, which was 33 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  In any event, there is still no evidence of record, other than the appellant's statements,  that shows that the Veteran's probable myocardial infarction, which caused his death, was in any way related to service, or to a service-connected disability, or substantially or materially contributed to cause the Veteran's death.    

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  ).

In this case, the appellant is competent to report the Veteran's symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Board finds the appellant's statements on the etiology of the Veteran's probable myocardial infarction and/or his COPD and /or the cause of his death, lack competency. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  "Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, the appellant is not competent to provide testimony regarding the etiology of the Veteran's myocardial infarction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a myocardial infarction is diagnosed by unique and readily identifiable features, neither involves a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's myocardial infarction is found to lack competency. As such, the Board finds the statements have no probative value in determining whether the Veteran's cause of death is related to service.  

Of import, it is noted in the record that the appellant stated in her November 2008 notice of disagreement (NOD) that the county coroner who signed her husband's death certificate knew nothing about his health which included no problems with his heart.  She also indicated that his lungs were getting worse over the years.  She has also alleged that since the lungs and heart work together, his lungs could be a contributory factor in the cause of death.  Unfortunately, this is not borne out by the record.  As she indicated, there is nothing in the record which shows that the Veteran had any heart disorder.  The examiner who provided the October 2009 VA medical opinion indicated that the Veteran's myocardial infarction could have been related to his being a smoker and/or his diabetes, other risk factors for a heart disorder, and both for which he is not service-connected.  Moreover, the appellant claims that the Veteran's lungs were worsening over the years.  Unfortunately, the evidence of record shows differently.  The Veteran, who was on home oxygen, was able to walk further than he previously was noted to walk, he had a higher heart rate, he no longer needed an Albuterol rescue inhaler, and on his last primary care visit, a few weeks prior to his death, he denied shortness of breath, cough, and wheezing.  On the day of his death, he called the clinic for medication refills and did not mention any problem affecting his pulmonary status.  These findings are contrary to the statements of the appellant as these findings do not indicate a worsening of the Veteran's lung disability.  To the contrary, these findings show that the Veteran's pulmonary disability was getting better.  

As for the appellant's allegations that since the lungs and heart work together, the Veteran's service-connected lung condition (COPD) could have substantially and or materially contributed to cause his death, these allegations are not shown anywhere in the medical record, and the appellant is not medically competent to make a finding such as this.  Since there does not appear to have been an autopsy performed on the Veteran, any such finding linking the Veteran's heart and his service-connected COPD together with no medical evidence of record indicating such, would be mere speculation on the Board's part.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  








____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


